Case 1:18-cv-00561-JLS-HBS Document 62 Filed 07/14/20 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

KHALID M. KHAN,
Plaintiff,
Vv. 18-CV-561-JLS-HBS
LANINVER USA, INC.,

Defendant.

 

DECISION AND ORDER

Plaintiff Khalid M. Khan commenced this action on May 17, 2018. Dkt. 1.
On July 17, 2018, this Court! referred this case to United States Magistrate Judge
Hugh B. Scott for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Dkt. 11.
Plaintiff filed an amended complaint on July 26, 2019, alleging breach of contract,
breach of fiduciary duty, and contractual indemnification. Dkt. 29.

On September 16, 2019, Defendant moved to dismiss (Dkt. 33); on October
18, 2019, Plaintiff responded (Dkt. 39); and on November 4, 2019, Defendant replied
(Dkt. 41). On January 9, 2020, Judge Scott issued a Report and Recommendation
(“R&R”) recommending that Defendant’s motion be granted in part. Dkt. 51.

On March 6, 2020, Plaintiff objected to the R&R. Dkt. 59. Plaintiff argued

that Judge Scott erred by overlooking Plaintiffs implied covenant of good faith and

 

1 Judge Vilardo was originally assigned to this case and made the referral to
Magistrate Judge Scott. On February 18, 2020, this case was reassigned to the
undersigned. Dkt. 56.
Case 1:18-cv-00561-JLS-HBS Document 62 Filed 07/14/20 Page 2 of 3

fair dealing claim, suggesting that Plaintiffs implied covenant claim needed to be
stated as a stand-alone breach of contract claim, dismissing the portion of Plaintiffs
first cause of action that stated a claim for breach of Section 7.2(b) of the parties’
Purchase Agreement, and dismissing Plaintiffs third cause of action for contractual
indemnification. See, e.g., id. at 2. Defendant replied on March 18, 2020. See Dkt.
60; see also Dkt. 61 (refiling on March 17, 2020, at the request of the Clerk’s Office).

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which objection is made. 28 U.S.C. § 686(b)(1);

Fed. R. Civ. P. 72(b)(8).

This Court has carefully reviewed the thorough R&R, the record in this case,
the objection and response, and the materials submitted by the parties. Based on
that de novo review, the Court accepts and adopts Judge Scott’s recommendation to
grant Defendant’s motion to dismiss, in part, to dismiss Counts One and Three of
the amended complaint and to deny Defendant’s motion with respect to Count Two
of the amended complaint. The Court’s dismissal, however, is without prejudice.
Plaintiff is granted leave to amend to address the deficiencies noted by Judge Scott.
See Fed. R. Civ. P. 15(a)(2) (‘The court should freely give leave when justice so

requires.”).
Case 1:18-cv-00561-JLS-HBS Document 62 Filed 07/14/20 Page 3 of 3

CONCLUSION

For the reasons stated above and in the Report and Recommendation, the
Defendant’s motion to dismiss (Dkt. 33) is GRANTED in part. Counts One and
Three of the amended complaint (Dkt. 29) are dismissed without prejudice.
Plaintiffs second amended complaint is due July 28, 2020. Defendant is directed to
answer or otherwise respond to the second amended complaint by August 11, 2020.
If no second amended complaint is timely filed, then Counts One and Three of the
amended complaint will be dismissed with prejudice.

The case is referred back to Judge Scott for further proceedings consistent
with the referral order of July 17, 2018. Dkt. 11.

SO ORDERED.

Dated: July 14, 2020 a
Buffalo, New York 7

Ch.
5 a 4 | hs — me it

JOHN. SINATRA, TRO al
UNITED STATES DISTRICT JUDGE
